In an action, inter alia, for a judgment declaring that the plaintiff is the owner of certain real property, the third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), entered October 7, 2009, as denied its cross motion for summary judgment on its causes of action to rescind a certain contract and to recover damages for unjust enrichment, and the defendant/third-party defendant cross-appeals, as limited by its brief, from so much of the same order as denied its motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, without costs or disbursements.
*1067Under the unusual and particular facts and circumstances of this case, the Supreme Court properly concluded that there were issues of fact warranting denial of the motion and cross motion for summary judgment (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; see also Da Silva v Musso, 53 NY2d 543, 552 [1981]; see Bailey Ford v Bailey, 55 AD2d 729 [1976]). Mastro, J.E, Skelos, Eng and Sgroi, JJ., concur.